Citation Nr: 0030546	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1. Entitlement to a separate disability rating for residuals 
of a closed-head injury, manifested by a left upper 
extremity disorder.

2. Entitlement to a separate disability rating for residuals 
of a closed-head injury, manifested by a left lower 
extremity disorder.

3. Entitlement to an increased rating for residuals of a 
status-post right femoral fracture with knee and hip pain, 
currently evaluated as 40% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1972 to July 1986.  
This appeal arises from a May 1991 rating action which denied 
service connection for left upper and lower extremity 
disorders, and a June 1992 rating action which denied a 
rating in excess of 20% for residuals of a status-post right 
femoral fracture with knee and hip pain.  By rating action of 
February 1994, the RO increased the rating of the veteran's 
residuals of a status-post right femoral fracture from 20% to 
40%; the issue of a rating in excess of 40% remains for 
appellate consideration.

In November 1997, the veteran gave testimony at a hearing on 
appeal conducted by the undersigned Veterans Law Judge at the 
Board of Veterans Appeals (Board) in Washington, D.C.

By decision of August 1998, the Board remanded the issues 
noted on the title page of this decision to the RO for 
further development of the evidence and for due process 
development.



REMAND

In the August 1998 Remand Order, the Board noted that, in his 
original December 1989 claim for service connection for 
residuals of a closed-head trauma, the veteran alleged left-
sided complications as residuals thereof.  By rating action 
of April 1991, the RO granted service connection for 
"residuals of a closed-head injury with traumatic organic 
brain syndrome (OBS) and dysthymia" stemming from an 
automobile accident in December 1984, and assigned a 
disability rating for that disease entity under Diagnostic 
Codes 8045-9305 of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4) (Rating Schedule).  Subsequently that 
month, the veteran, through his representative, claimed 
entitlement to separate disability ratings for left upper and 
lower extremity disorders as residuals of the service-
connected closed-head injury.  By rating action of May 1991, 
the RO denied "service connection" for left upper and lower 
extremity disorders on the grounds that the evidence showed 
no disability affecting the left upper or lower extremity as 
a result of the December 1984 automobile accident.  At the 
September 1992 RO hearing on appeal, the veteran's 
representative argued that the May 1991 rating action was 
erroneous in failing to grant service connection for left 
upper and lower extremity disorders as residuals of the 
service-connected closed-head injury.  By decision of March 
1993, an RO hearing officer denied entitlement to separate 
disability ratings for residuals of a closed-head injury 
manifested by left upper and lower extremity disorders on the 
grounds that, while left upper and lower extremity symptoms 
were contemplated by the disability rating assigned the 
service-connected residuals of a closed-head injury with 
traumatic OBS and dysthymia under Diagnostic Codes 8045-9305, 
those symptoms were not so severe as to warrant separate 
service-connected left upper and lower extremity disability 
ratings.

The August 1998 Board Remand Order then proceeded to review 
the evidentiary record from 1985 to 1993 documenting numerous 
left upper and lower extremity neurologic symptoms as well as 
a scar over the dorsum of the left wrist which were linked to 
the veteran's December 1984 inservice closed-head injury.  On 
the basis of those medical records and opinions which clearly 
showed that the veteran had residual left upper and lower 
extremity disorders from his December 1984 inservice closed-
head injury, and the March 1993 hearing officer's decision 
which clearly recognized that the veteran had left upper and 
lower extremity components to his service-connected residuals 
of a closed-head injury with traumatic OBS and dysthymia, the 
Board found that there was no question that the veteran had 
sensory and motor impairment affecting the left upper and 
lower extremities as well as a left wrist scar that were 
service-connected as residuals of the inservice closed-head 
injury.  Thus, the sole question for resolution in this 
appeal was noted to be the propriety of separate disability 
ratings for the already service-connected residuals of the 
closed-head injury, manifested by left upper and lower 
extremity disorders.

Noting that Diagnostic Code 8045 of the Rating Schedule 
provided that purely neurological disabilities such as 
hemiplegia following trauma to the brain will be rated under 
the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code, 
and that the veteran's representative at the November 1997 
Board hearing on appeal had requested that the issues of 
separate disability ratings for residuals of a closed-head 
injury manifested by left upper and lower extremity disorders 
be remanded to the RO to determine the nature and extent of 
the veteran's disabilities in those areas, the Board remanded 
this case to the RO in August 1998 to afford the veteran VA 
orthopedic, dermatologic, and neurologic examinations, and 
thereafter to assign separate disability ratings for any left 
upper and lower extremity disorders diagnosed to be residuals 
of the veteran's inservice December 1984 motor vehicle 
accident with closed-head injury.

In the August 1998 Remand Order, the Board construed the 
March 1993 hearing officer's decision, in light of the 
evidence of record, as having granted service connection for 
unspecified left upper and lower extremity disorders as 
residuals of his inservice closed-head injury, leaving for 
further development at the RO only the medical determination 
of the specific nature, extent, and degree of severity of 
those disorders (to be determined by VA examiners), and 
thereafter the assignment by the RO of separate disability 
ratings for such diagnosed disorders.  However, appellate 
review discloses that the RO misconstrued the Board's August 
1998 Remand Order with respect to the requested development, 
as evidenced by the August 1999 Supplemental Statement of the 
Case (SSOC) which incorrectly characterized the issues on 
appeal as entitlement to service connection for left upper 
and lower extremity disorders as secondary to the service-
connected residuals of a closed-head injury, and then 
proceeded to deny service connection.  The Board reiterates 
that, in light of the March 1993 hearing officer's decision 
which clearly recognized that the veteran had left upper and 
lower extremity components to his service-connected residuals 
of a closed-head injury with traumatic OBS and dysthymia, 
there is no question that he has sensory and motor impairment 
affecting the left upper and lower extremities as well as a 
left wrist scar that are service-connected as residuals of 
the inservice closed-head injury.  Thus, the sole matters for 
RO resolution in this appeal following the August 1998 and 
this Remand Order remain only (a) obtaining current VA 
medical evaluations regarding the nature and extent of all 
specific neurologic disorders affecting the veteran's left 
upper and lower extremities and the degree of severity of the 
left wrist scar which are the result of his service-connected 
closed-head injury, and (b) the assignment of separate 
disability ratings for such already service-connected 
residuals of the closed-head injury as are manifested by any 
left upper and lower extremity disorders and left wrist scar 
that are diagnosed on such VA examinations.
 
Appellate review further discloses that the veteran declined 
VA examination when he reported for one scheduled examination 
in May 1999.  In the April 2000 Brief on Appeal, the 
veteran's representative requested that the veteran be 
afforded another opportunity to report for the requested 
examinations, noting that he suffered from significant mental 
impairment by virtue of his service-connected traumatic OBS 
with dementia, which is rated 70% disabling.  The Board finds 
the representative's request reasonable and that the veteran 
should be afforded another opportunity to be examined, noting 
that (a) the purpose of the examinations is to specifically 
identify and evaluate additional disabilities affecting the 
veteran's left upper and lower extremities which have already 
been found to be service connected, and (b) such examinations 
are necessary to provide the specific medical findings which 
will then permit the RO to separately rate each left upper 
and lower extremity disorder diagnosed to be a residual of 
his closed-head injury, and to determine whether his 
residuals of a status-post right femoral fracture with knee 
and hip pain warrant a rating in excess of the currently-
assigned 40%.  However, the Board also notes, and the RO 
should inform the veteran and his representative of, the 
provisions of 38 C.F.R. § 3.655 (a), (b) (1999) regarding the 
consequences of failure to report for VA examinations without 
good cause, specifically, that such failure to report for VA 
examination scheduled in conjunction (a) with an original 
compensation claim shall result in the claim being rated 
based on the evidence of record, and (b) with a claim for 
increase shall result in his claim being denied.  This case 
is thus REMANDED to the RO for the following action:

1. Copies of all inpatient and outpatient 
records of treatment of the veteran at 
the VA Medical Center, Salem, Virginia 
from July 1998 to the present time 
should be obtained by the RO and 
associated with the claims folder.

2. Thereafter, the veteran should be 
afforded special VA neurologic and 
dermatologic examinations to determine 
the nature, extent, and degree of 
severity of any and all left upper and 
lower extremity disorders which are 
residuals of a December 1984 motor 
vehicle accident with a closed-head 
injury.  The claims folder and a copy 
of this Remand Order and the Board's 
August 1998 Remand Order must be made 
available to each examiner prior to 
each examination so that he may review 
pertinent aspects of the veteran's 
military, medical, and employment 
history.  Such tests as the examiners 
deem necessary should be performed.  
The neurologic examiner should 
identify for the record and describe 
completely any and all existing 
sensory and motor impairment affecting 
the left upper and lower extremities 
which is a residual of the veteran's 
December 1984 motor vehicle accident 
with closed-head injury.  The 
dermatologic examiner should describe 
all scarring of the left wrist and 
comment as to whether any such scars 
are tender, painful, poorly-nourished, 
or ulcerated.  Each examiner should 
also comment on the effects of each 
particular disability examined upon 
the veteran's ordinary activity and on 
how it impairs him functionally, 
particularly in the work-place.  In 
all instances, the clinical findings 
and reasons upon which the comments 
are based should be clearly set forth.

3. The veteran should be afforded a 
special VA orthopedic examination to 
determine the nature, extent, and 
degree of severity of all residuals of 
a status-post right femoral fracture 
with knee and hip pain.  The claims 
folder and a copy of this Remand Order 
must be made available to the examiner 
prior to the examination so that he 
may review pertinent aspects of the 
veteran's military, medical, and 
employment history.  Such tests as the 
examiner deems necessary, including X-
rays, should be performed.  The 
examiner should (a) conduct range of 
motion studies of the right knee and 
hip and specify the range in degrees, 
and (b) comment as to whether there is 
ankylosis of the right knee, and if 
so, specify whether the knee is fixed 
in flexion at an angle between 10 and 
20 degrees, or between 20 and 45 
degrees, or of 45 degrees or more.  
The examiner should also comment on 
the effects of any limitation of right 
hip or knee motion upon the veteran's 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place, specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca v. Brown, 8 
Vet. App. 292 (1995) and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999), as applicable.  The 
clinical findings and reasons upon 
which the comments are based should be 
clearly set forth.

4. Copies of the letters from the VA 
Medical Center to the veteran and his 
representative notifying the veteran 
of the dates, times, and places to 
report for the abovementioned 
scheduled VA examinations should be 
associated with the claims folder.  
This is required in order to document 
proper notification in the event the 
veteran fails to report for one or 
more examinations.

5. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed.  If the 
requested examinations do not include 
all test reports, special studies, 
clinical findings, or comments as to 
functional impairment requested, 
appropriate corrective action is to be 
implemented.

6. Thereafter, the RO should review the 
evidence and take rating action to (a) 
assign a separate percentage 
disability rating for each currently-
demonstrated neurologic deficit in the 
left upper and lower extremities 
diagnosed to be a residual of the 
veteran's December 1984 motor vehicle 
accident with closed-head injury, 
based on the VA neurologic examination 
as it reflects sensory and motor 
impairment in those extremities (any 
such disorder being already service-
connected); (b) assign a separate 
percentage disability rating for any 
currently-demonstrated scar of the 
left wrist diagnosed on VA 
dermatologic examination to be a 
residual of the veteran's December 
1984 motor vehicle accident (any such 
disorder being already service-
connected); and (c) determine whether 
the veteran's claim for a rating in 
excess of 40% for residuals of a 
status-post right femoral fracture 
with knee and hip pain may now be 
granted.

Thereafter, the veteran and his representative should be 
notified of the RO's determinations and furnished an 
appropriate SSOC, and the case should then be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


